                   Case 18-10601-MFW                    Doc 2936          Filed 08/19/20   Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket Nos. 2903-2905
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT                               )
                                                   ) ss.:
COUNTY OF MIDDLESEX                                )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC2,
   located at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen
   years and am not a party to the above-captioned action.

2. On August 3, 2020, I caused to be served the:

       a. “Notice of Amended Agenda for Telephonic and Video Hearing Scheduled for August 4,
          2020 at 10:30 A.M. (ET), Before the Honorable Mary F. Walrath, at the United States
          Bankruptcy Court for the District of Delaware,” dated August 3, 2020 [Docket No.
          2903],

       b. “Notice of Adjournment of Hearing Regarding Debtors’ Amended Motion for Entry of an
          Order (I) Establishing Deadlines for Filing Proofs of Claim Solely with Respect to Tort
          Claims, (II) Approving Form and Manner of Notice Thereof, and (III) Granting Related
          Relief,” dated August 3, 2020 [Docket No. 2904], and

       c. “Notice of Second Amended Agenda for Telephonic and Video Hearing Scheduled for
          August 4, 2020 at 10:30 A.M. (Et), Before the Honorable Mary F. Walrath, at the United


1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW          Doc 2936      Filed 08/19/20     Page 2 of 14




        States Bankruptcy Court for the District of Delaware,” dated August 3, 2020 [Docket No.
        2905],

by causing true and correct copies to be:

      i.   enclosed securely in separate postage pre-paid envelopes and delivered via overnight
           mail to those parties listed on the annexed Exhibit A, and

     ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B,

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
   the CM/ECF system.

                                                                    /s/ Angharad Bowdler
                                                                    Angharad Bowdler

 Sworn to before me this
 7th day of August, 2020
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 18-10601-MFW   Doc 2936   Filed 08/19/20   Page 3 of 14




                    EXHIBIT A
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 2936 Filed 08/19/20
                                                    Service List
                                                                                  Page 4 of 14

Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP               (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                         ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC           C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
MCCABE, WEISBERG & CONWAY, LLC           (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                         DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                         WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                         844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                                  Total Creditor count 14




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
                                          THE WEINSTEIN COMPANY
                       Case 18-10601-MFW       Doc 2936 Filed 08/19/20
                                                 Service List
                                                                               Page 5 of 14

Claim Name                            Address Information
BBC FILMS                             ATTN: LIVY SANDLER LEGAL & BS AFAIRS MGR BBC ZONE A, 7TH FL BBC BROADCASTING
                                      HOUSE, PORTLAND PLACE LONDON W1A1AA UK
BERKELEY RESEARCH GROUP, LLC          ATTN: JAY BOROW 810 7TH AVE STE 4100 NEW YORK NY 10019-5818
CRAVATH SWAINE & MOORE LLP            {COUNSEL TO THE WEINSTEIN COMPANY HOLDINGS), ATTN: PAUL H. ZUMBRO, ESQ.
                                      WORLDWIDE PLAZA, 825 EIGHTH AVENUE NEW YORK NY 10019
KLEHR HARRISON HARVEY BRANZBURG LLP   ATTN: MICHAEL W. YURKEWICZ 919 N MARKET ST STE 1000 WILMINGTON DE 19801
OFFICE OF THE US TRUSTEE              ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                      LOCKBOX 35 WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE) ATTN: BRADFORD J. SANDLERS, ESQ. 919 N. MARKET ST.,
                                      17TH FLOOR WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE} ATTN: JAMES I. STANG. ESQ. 10100 SANTA MONICA
                                      BLVD., 13TH FLOOR LOS ANGELES CA 90067
RICHARDS LAYTON & FINGER PA.          {COUNSEL TO THE WEINSTEN CO. HOLDINGS ATTN: MARK D. COLLINS & PAUL N. HEATH,
                                      ESQ., ONE RODNEY SQUARE, 920 N. KING ST. WILMINGTON DE 19801
SEYFARTH SHAW LLP                     ATTN: GERALD L. MAATMAN, JR. 233 S. WACKER DR, STE 800 CHICAGO IL 60606




                               Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 18-10601-MFW   Doc 2936   Filed 08/19/20   Page 6 of 14




                    EXHIBIT B
         Case 18-10601-MFW       Doc 2936   Filed 08/19/20   Page 7 of 14




                     The Weinstein Company Holdings LLC
                                  Email MSL

abrown@gsbblaw.com                           dpoitras@jmbm.com
afg@pryormandelup.com                        drichards@finemanlawfirm.com
agbankdelaware@ag.tn.gov                     driley@allenmatkins.com
aglenn@kasowitz.com                          dstaber@akingump.com
agold@herrick.com                            ebc@stevenslee.com
amagaziner@ycst.com                          ecf@bg.law
andrew.goldman@wilmerhale.com                edward.mcneilly@hoganlovells.com
andrewtenzer@paulhastings.com                ejustison@ycst.com
aremming@mnat.com                            emfox@seyfarth.com
bankfilings@ycst.com                         emilyb@hbsslaw.com
Bankruptcy2@ironmountain.com                 emonzo@morrisjames.com
bennettmurphy@quinnemanuel.com               enid.stuart@ag.ny.gov
bgriffith@swlaw.com                          ericka.johnson@wbd-us.com
bill.freeman@kattenlaw.com                   erosenthal@rmgglaw.com
boneill@kramerlevin.com                      eweisfelner@brownrudnick.com
bsandler@pszjlaw.com                         fournierd@pepperlaw.com;
bsimmons@loeb.com                            gary@lightchaseranimation.com
cahn@clm.com                                 gdonilon@mmwr.com
cgianelloni@swlaw.com                        gfmcdaniel@dkhogan.com
chardman@winston.com                         gtaylor@ashbygeddes.com
chipman@chipmanbrown.com                     guilfoyle@blankrome.com
craig.martin@dlapiper.com                    hannah.mccollum@usdoj.gov
cris@crisarmenta.com                         hornung@lsellp.com
csamis@potteranderson.com                    hweg@robinskaplan.com
csimon@crosslaw.com                          jane.m.leamy@usdoj.gov
curtishehn@comcast.net                       jbagdanov@bg.law
cweinerlevy@venable.com                      jdalberg@lgbfirm.com
dabbott@mnat.com                             jeff.friedman@kattenlaw.com
dabbott@mnat.com                             jeffrey.wexler@pillsburylaw.com
dahdoot@bushgottlieb.com;                    jerry.hall@kattenlaw.com
dalowenthal@pbwt.com                         jfalgowski@burr.com
daobrien@venable.com                         jgurule@ktbslaw.com
david.griffiths@weil.com                     jhagle@sidley.com
david.simonds@hoganlovells.com               jharker@cohenseglias.com
david.yohai@weil.com                         jhh@stevenslee.com
dbeskrone@ashbygeddes.com                    jhoover@beneschlaw.com
dbutz@mnat.com                               jkohanski@bushgottlieb.com;
dgrassgreen@pszjlaw.com                      jleto@letobassuk.com
djnewman@akingump.com                        jlevitan@proskauer.com
dklauder@bk-legal.com                        jmasella@pbwt.com
dminnick@pillsburylaw.com                    jmenton@robinskaplan.com
         Case 18-10601-MFW      Doc 2936   Filed 08/19/20   Page 8 of 14




jparker@psazlaw.com                         notices@bkservicing.com
jreitman@lgbfirm.com                        parrow@buchalter.com
jryan@potteranderson.com                    paulsagan@paulhastings.com
jssabin@venable.com                         pbransten@glaserweil.com
jstang@pszjlaw.com                          pgurfein@lgbfirm.com
jwaxman@morrisjames.com                     ppascuzzi@ffwplaw.com
Karen@parklawllc.com                        rachel.albanese@dlapiper.com
kathy.jorrie@pillsburylaw.com               rachel.nanes@dlapiper.com
kblock@loeb.com                             rantonoff@blankrome.com
kcapuzzi@beneschlaw.com                     rbrady@ycst.com
kcowens@venable.com                         rfeinstein@pszjlaw.com
kdwbankruptcydepartment@kelleydrye.com      rkinas@swlaw.com
kelliott@kelleydrye.com                     rklyman@gibsondunn.com
kgood@potteranderson.com                    rmersky@monlaw.com
kireland@bushgottlieb.com                   roglenl@ballardspahr.com
klein@kleinllc.com                          rslaugh@potteranderson.com
kmann@crosslaw.com                          rtrack@msn.com
kprestegard@bushgottlieb.com;               rzur@lgbfirm.com
laura.washington@lw.com                     sbeach@ycst.com
lbassuk@letobassuk.com                      scottshelley@quinnemanuel.com
mail@morrisadelman.com                      sgiugliano@diamondmccarthy.com
mark.desgrosseilliers@wbd-us.com            sherri.simpson@oag.texas.gov
mark.minuti@saul.com                        skatona@polsinelli.com
marvin.putnam@lw.com                        skaufman@skaufmanlaw.com
mary.caloway@bipc.com                       skuhn@akingump.com
matthew.ward@wbd-us.com                     sselbst@herrick.com
matthew.ward@wbd-us.com                     stern@lsellp.com
mbouslog@gibsondunn.com                     steve@hbsslaw.com
mbusenkell@gsbblaw.com                      strattond@pepperlaw.com;
mdelaney@robinskaplan.com                   summersm@ballardspahr.com
melorod@gtlaw.com                           susanwilliams@paulhastings.com
meltzere@pepperlaw.com                      susheelkirpalani@quinnemanuel.com
mgottfried@lgbfirm.com                      ted.dillman@lw.com
mharvey@mnat.com                            tgeher@jmbm.com
mhelt@foley.com                             theodore.tsekerides@weil.com
mike@dcip.com                               thomas.califano@dlapiper.com
mlahaie@akingump.com                        tpatterson@ktbslaw.com
mnestor@ycst.com                            tscobb@vorys.com
morgan.patterson@wbd-us.com                 vrubinstein@loeb.com
morgan.patterson@wbd-us.com                 wagnerr@gtlaw.com
mstamer@akingump.com                        wayne.smith@warnerbros.com
mtalmo@mnat.com                             wbowden@ashbygeddes.com
mtalmo@mnat.com                             wcurchack@loeb.com
mtoberoff@toberoffandassociates.com
nmoss@akingump.com
Case 18-10601-MFW   Doc 2936   Filed 08/19/20    Page 9 of 14




            The Weinstein Company Holdings LLC
                         Email Adds
         rosner@teamrosner.com
         liu@teamrosner.com
         dwigdor@wigdorlaw.com
         barbeit@wigdorlaw.com
         km@mintzerfirm.com
Case 18-10601-MFW   Doc 2936   Filed 08/19/20    Page 10 of 14




            The Weinstein Company Holdings LLC
                      Email Cure Obj.
         astulman@potteranderson.com
         fnoyes@offitkurman.com
         jgrey@crosslaw.com
         kmiller@skjlaw.com
         rpalacio@ashbygeddes.com
Case 18-10601-MFW   Doc 2936   Filed 08/19/20   Page 11 of 14




                    EXHIBIT C
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                          Doc 2936               Filed 08/19/20      Page 12 of 14


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Mary Caloway mary.caloway@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?499354310500774-L_1_0-1                                                               8/3/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                               Doc 2936            Filed 08/19/20             Page 13 of 14


  •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
  •   Stephan Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steve@x-claim.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   James C Moon jmoon@melandrussin.com
  •   Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com
  •   Christopher M. Samis csamis@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
  •   Bradford J. Sandler bsandler@pszjlaw.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?499354310500774-L_1_0-1                                                                      8/3/2020
Internal CM/ECF Live Database                                                                                                     Page 3 of 12
              Case 18-10601-MFW                             Doc 2936           Filed 08/19/20             Page 14 of 14


  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Susan K Seflin sseflin@bg.law
  •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
  •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard B. Sheldon rbs@msk.com
  •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
  •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Dylan James Smith dsmith@loeb.com
  •   Wayne M. Smith wayne.smith@warnerbros.com
  •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
  •   Michael S. Stamer mstamer@akingump.com
  •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
  •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard Stern stern@lsellp.com
  •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
  •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
  •   Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
  •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
  •   Gregory A. Taylor gtaylor@ashbygeddes.com
  •   Neil Paresh Thakor nthakor@manatt.com
  •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
  •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
  •   Jason Wallach jwallach@ghplaw.com
  •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Howard J. Weg hweg@robinskaplan.com
  •   Jeffrey C. Wisler jwisler@connollygallagher.com
  •   Michael W. Yurkewicz myurkewicz@klehr.com
  •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?499354310500774-L_1_0-1                                                             8/3/2020
